Citation Nr: 1221280	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from March 2004 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) has been raised by the record, specifically the December 2011 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a seizure disorder.  During his hearing before the Board, he stated that he did not recall having had a comprehensive VA examination regarding his seizure disorder.  The Board acknowledges that the Veteran suffers memory challenges and points out that a comprehensive VA examination for traumatic brain injury (TBI) and residuals, to include seizure disorder, was conducted in December 2011.  However, while the examination discusses the Veteran's seizure, the examination report is unclear whether the Veteran has a chronic seizure disorder or whether the occurrence was an acute, onetime event, related to withdrawal of medications taken for his service-connected PTSD.  Records note that he was placed on a medication for seizures for one year.  Further, the report is unclear whether the Veteran's memory problems are related to his seizure disorder.  Specifically, he claims that as a result of his seizure, he has suffered memory loss and subsequent memory challenges. Consequently, the Board finds that a remand is warranted to clarify these issues.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the same examiner that conducted the VA examination in December 2011 (M.O.) to determine the nature and etiology of his seizure disorder.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to indicate whether the Veteran has a chronic seizure disorder or whether his episode was a one-time, acute occurrence.  The examiner should identify all residuals from the seizure disorder, if any, and should specifically address the Veteran's allegation of suffering memory loss and memory challenges since his episode.

Then, the examiner is asked to opine whether it is at least as likely as not (50 percent or more) that the seizure disorder and/or his residuals are in any way related to service, his in-service TBI, or his service-connected PTSD.

All necessary testing should be performed.  All opinions must be supported by rationale.

2.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



